Citation Nr: 1523350	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-44 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder, including peripheral neuropathy and arthritis, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.
 
2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from October 24, 2008 to June 26, 2013, and in excess of 70 percent on and after June 27, 2013. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying service connection for hypertension and a bilateral hand disorder and a rating decision of October 2010, granting service connection for PTSD and assigning a 30 percent rating therefor, effective from October 24, 2008.

These matters were previously before the Board in April 2013 and March 2014, when they were remanded to the VA's Appeals Management Center (AMC) for additional procedural and evidentiary development.  While the case remained in remand status, the AMC by its rating decision of September 2013 increased the rating assigned for PTSD from 30 percent to 70 percent, effective from June 27, 2013.  Although an increased rating has been awarded, the issue remains in appellate status, as the maximum schedular rating has not been assigned and has not been assigned during the entire appellate period.  AB v. Brown, 6 Vet. App. 35 (1993). 

Additionally, the Veteran's claim for service connection for hypertension was granted by a January 2015 rating decision.  Thus, this claim is no longer in appellate status.

The issue of entitlement to service connection for a bilateral hand disability is considered in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence indicates that from October 24, 2008 to June 26, 2013, PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   

2.  The preponderance of the evidence indicates that on and after June 27, 2013, PTSD was manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent from October 24, 2008 to June 26, 2013, have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2014).
 
2.  The criteria for a rating in excess of 70 percent on and after June 27, 2013 have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Codes 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

From October 24, 2008 to June 26, 2013

Turning to the evidence of record, the Veteran was evaluated at the Vet Center during October 2008, the same month of his claim for service connection for PTSD.  The Veteran's appearance was neat; his demeanor was friendly; he was oriented times three; his memory function was normal; his affect was appropriate; his motor activity was tense; he had good judgment.  The Veteran had no homicidal or suicidal thoughts.  He had never had psychological treatment before but had begun having intrusive thoughts of his experience in the Republic of Vietnam.  The Veteran had been married for forty-two years.  He was unemployed at that time due to the downturn in the real estate market.  The Veteran's GAF score was 52.

A July 2009 note from the Vet Center indicates that the Veteran attended counseling from September 2008 to March 2009; he dropped out when his claim for service connection for PTSD was initially denied.  Treatment notes from that period indicate that the Veteran had problems with sleep and anxiety with increasing distressing memories of Vietnam.

An August 2010 VA authorized examination indicated that the Veteran had anxiety, tension, irritability; jumpiness; a hyperstartle response and hyperalertness; poor sleep; bad dreams; anxiety, claustrophobia; depression and anhedonia much of the time; and memory and concentration within normal limits.  The Veteran had occasional feelings that life was not worth living but with no recent suicidal ideas and no thoughts of harming others.  His sociability was limited but the Veteran had good relations with everyone when he worked.  He got along well with family and his few friends.  The Veteran was described as polite, cooperative and reliable; his mood was serious, somewhat tense and dysphoric; his thought content was somewhat anxious and depressive but there was no thought disorder; his judgment and insight were intact.  He had no panic attacks.  The Veteran's GAF score was 60.

A November 2010 notice of disagreement indicated that the Veteran had one panic attack per week.  A February 2012 statement from the Veteran indicates that he had lost all but one of his customers due to his temper.

The Veteran was treated at a VA Medical Center from 2008.  Throughout this period, the Veteran denied suicidal or homicidal thoughts or intention; his speech was normal; his memory was intact; and there was no indication of a thought disorder.  More specifically, an April 2012 VA treatment note indicates that the Veteran has anxiety with panic attacks daily; however, the Veteran reported a good relationship with his five children and fourteen grand- and great grand- children.  A May 2012 addendum indicates a GAF score of 55.  

Concerning the period prior to October 24, 2008 to June 26, 2013, the Board notes that the Veteran complained of sleep problems, nightmares; anxiety, depression, irritability and panic attacks but without flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  The Board notes in this regard that the Veteran maintained a good relationship with his family to include his spouse of many years and friendships.  The Veteran did not require more than occasional psychiatric treatment during this period and exhibited symptoms more closely approximate the 30 percent criteria.  The Veteran's depression and anxiety with disturbances in mood and motivation are also contemplated by the 30 percent rating.  While the Veteran reported that he had daily panic attacks during the relevant period, such singular symptom, when considered with other symptomatology, does not reflect a level of disability consistent with the criteria for a 50 percent rating.  Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's occupational and social impairment due to PTSD from October 24, 2008 to June 26, 2013 is best contemplated by the 30 percent disability rating. 

From June 27, 2013

A June 27, 2013 VA examination report indicates that the Veteran has occupational and social impairment in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he had increasing problems with being social since the death of his sister.  He had become unable to attend family and social events due to problems being around people and an inability to handle his temper.  The Veteran indicated that he was a retired real estate appraiser as he had been unable to work for the prior year due to his responsibilities taking care of his sister.  The Veteran reported daily panic attacks with symptoms of shortness of breath and feeling dizzy.  The examiner indicated symptoms of anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting and an inability to establish and maintain effective relationships.  The GAF score was 55.

A November 2013 treatment note indicates that the Veteran was referred for initial PTSD treatment at the VA Medical Center.  The Veteran had anxiety, anger, hypervigilance and an increased startle response.  He denied anhedonia, hopelessness, suicidal intent or plan.  He had no psychosis.  A January 2014 treatment note indicated that the Veteran was alert, oriented and cooperative but appeared irritated.  

The Veteran was afforded an additional VA examination in April 2014.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran reported that he continued to work as a real estate appraiser but had some difficulty keeping clients.  The Veteran had been married to the same person for 47 years with some marital problems.  The Veteran took no medication and was not interested in therapy.  The examiner indicated that he had depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, with disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

An August 2014 treatment note indicates that the Veteran was having a lot of problems with anger.  A December 2014 note indicates that the Veteran was doing well and he no longer wished to have mental health treatment although he still had problems with crowds and anxiety.  

For the period beginning on June 27, 2013, the Veteran at no time manifested total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  As noted, the Veteran continues to be employed as a real estate appraiser according to the current evidence of record. Thus, a higher schedular rating is not warranted. 


Extraschedular Rating

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

 An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116 .

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.



ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD from October 24, 2008 to June 26, 2013, and in excess of 70 percent on and after June 27, 2013 is denied.  


REMAND

In its March 2014 remand, the Board instructed that the case be remanded, in part, to have A. Varughese, CNP, the nurse who conducted the July 2013 examination, provide an addendum to the examination reports of July and October 2013.  If CNP Varughese was unavailable or in the event that she desired to further examine the Veteran, the Veteran should be accorded additional VA examination(s) at the applicable VA medical facility for evaluation of the nature and etiology of his bilateral hand disorder.  Instead, the case was referred to an AMC staff podiatrist for an opinion.  The Board must ensure that the development requested in its remands is performed.  See Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  

The report from the AMC staff podiatrist is contradictory; indicating that it would be mere speculation to assume aggravation without clinical evidence of a pre-existing condition.  A disability which is aggravated by a service-connected disability does not necessarily pre-exist the service-connected disability.  Additionally, the staff podiatrist indicates that persons with diabetes are at higher risk for compression syndrome in the portion of the report where she considered whether the Veteran's carpal tunnel syndrome is related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the reports of the VA examinations undertaken by A. Varughese, CNP, in July 2013, with addendum to the examination reports of October 2013, for the preparation of a further addendum to the original reports.  If CNP Varughese is unavailable or in the event that she desires to further examine the Veteran, the Veteran should be accorded additional VA examination(s) at the applicable VA medical facility for evaluation of the nature and etiology of his claimed bilateral hand disorder.  The Veteran's VA claims folder in its entirety should be provided to the examiner/reviewer or her designee for use in the study of this case.  

CNP Varughese or her designee should, after a further review of the claims folder, be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that any disorder of either of his hands, including arthritis or neuropathy, originated in service or is otherwise related to his military service or any event occurring therein, including presumed Agent Orange exposure in Vietnam?  As part thereof, the date of onset, as shown by pertinent manifestations and relevant complaints and history, of each disorder should be noted.  

b)  Is it at least as likely as not that any organic disease of the nervous system, to include neuropathy or arthritis affecting either hand of the Veteran was present within the one-year period immediately following his discharge from service in October 1965, and, if so, how and to what degree was any such disease manifested?  Whether any manifestations peripheral neuropathy of either hand were in evidence, clinically or by credible account of any lay person, should also be fully set forth.  

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused or aggravated any indicated disorder of either hand?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

2.  Lastly, re adjudicate the issue on appeal based on all of the evidence of record, including that added to the actual and virtual claims folder following entry of the statement of the case, and all dispositive legal authority.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the case is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


